Citation Nr: 1003515	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-12 285	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 1, 2005, 
for the grant of service connection for anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for anxiety disorder.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  Jurisdiction over the Veteran's 
case subsequently was transferred to the St. Petersburg, 
Florida, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an effective date prior to 
June 1, 2005, for the grant of service connection for anxiety 
disorder.  He also seeks entitlement to an initial evaluation 
in excess of 30 percent disabling for anxiety disorder.

Unfortunately, appellate review of the Veteran's claims at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Board notes with respect to the Veteran's claim of 
entitlement to an effective date prior to June 1, 2005, that 
when a Veteran timely files a notice of disagreement (NOD) 
with an adverse decision of the agency of original 
jurisdiction (AOJ) regarding his claim, VA shall prepare a 
statement of the case (SOC).  38 U.S.C.A. § 7105(d)(1) (West 
2002 & Supp. 2009).  If no SOC addressing the issue in 
disagreement is prepared, the Board shall remand the matter 
to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

In April 2007, the Veteran filed a NOD with the October 2006 
RO rating decision granting him entitlement to service 
connection for anxiety disorder, rating his disability for 
this disorder at 30 percent, and establishing an effective 
date of June 1, 2005.  He indicated his belief in the NOD 
that he deserved "full back payment" from his discharge 
date in April 2004, rather than from June 2005.  The Veteran 
again reiterated this belief in an April 2007 statement.  
Here, he specifically wrote, "I feel that my effective pay 
date . . . should be from when I got out of the Army on April 
12, 2004."  In March 2008, the RO issued a SOC in response 
to the Veteran's NOD.  The SOC continued the Veteran's 30 
percent disability rating for his anxiety disorder.  However, 
it did not address the proper effective date for this 
condition.  A remand is thus necessary so that the RO can 
issue a SOC regarding the Veteran's disagreement with the 
effective date assigned to his anxiety disorder.

With respect to the Veteran's claim of entitlement to an 
initial evaluation in excess of 30 percent disabling for his 
anxiety disorder, the Board notes that pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to assist the Veteran in the development of his claim.  This 
duty includes assisting the Veteran in the procurement of 
pertinent records, whether or not they are in Federal 
custody, and providing a medical examination when necessary.  
38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159.

The record reflects that there may be additional relevant 
records regarding the Veteran's claim which have not been 
obtained.  The Veteran submitted his substantive appeal on a 
VA Form 9 in March 2008.  After specifying his reasons for 
disagreeing with the RO's decision regarding his claim, he 
indicated that he attached copies of work performance 
evaluations from his personnel file maintained during his 
employment at the University of Kentucky.  A review of the 
claims file, however, contains no such evaluations.  Because 
these records are potentially relevant to the Board's 
determination in that the Veteran maintains that he was 
terminated from his position at the University of Kentucky 
due to his anxiety disorder, VA is obliged to attempt to 
obtain and consider them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  Accordingly, on remand attempts should be 
made by the RO to obtain work performance evaluations from 
the Veteran's personnel file at the University of Kentucky.

The record also reflects that the medical examination 
afforded to the Veteran regarding his claim no longer depicts 
the severity of his anxiety disorder adequately.  In 
September 2004, the Veteran underwent a VA Compensation and 
Pension (C&P) examination.  At that time, the Veteran 
reported nightmares, insomnia, and an easily upset stomach.  
He denied flashbacks, lack of energy or concentration, and 
suicidal or homicidal ideation.  Since September 2004, the 
Veteran's disorder has gotten worse.  In an April 2005 
statement, the Veteran identified flashbacks, nightly 
nightmares, discomfort in public places, and drinking heavily 
as symptoms he was experiencing.  A VA treatment note dated 
in October 2005 from the VA Medical Center (VAMC) in 
Lexington, Kentucky, notes trouble concentrating and 
increased irritability as additional symptoms.  VA treatment 
notes dated in August 2006 and February 2007 from the same 
facility also note that the Veteran was suffering from 
hypervigilance, panic episodes if startled, anxiety, and 
depression.  In May 2007, the Veteran was hospitalized for 72 
hours at the VAMC in Lexington, Kentucky.  Treatment notes 
leading up to and during his hospitalization indicate that 
the Veteran believed he was having a nervous breakdown.  The 
Veteran reported having lost his job at the University of 
Kentucky earlier in 2007, feeling stressed, becoming easily 
agitated, uncontrollable rage at his father and stepson, 
threatening his wife and stepson, and being arrested for 
disorderly conduct.  He admitted some suicidal ideation, and 
his wife indicated that he had placed a gun in his mouth.  
Shortly after his release, the Veteran moved to Florida.  In 
October 2007, he reported to the VAMC in Tampa, Florida, 
panic attack symptoms.

VA must attempt to obtain a new medical examination where, as 
here, the evidence indicates that the Veteran's disability 
has worsened since the last medical examination.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).  The Board notes that it appears that an 
examination was requested by the RO in March 2009 and 
subsequently cancelled in April 2009 due to the Veteran's 
failure to report.  However, the claims file contains no 
indication that the Veteran was notified of the date and time 
of this scheduled examination.  The Board therefore remands 
this matter so that the RO can reschedule the Veteran for a 
VA examination to assess the current nature and extent of his 
anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative, if any, with a SOC 
regarding his disagreement with the 
effective date of June 1, 2005, 
assigned to his evaluation for anxiety 
disorder.  The SOC must contain the 
information required by 38 U.S.C.A. 
§ 7105(d)(1) and 38 C.F.R. § 19.29.

2.  Attempt to obtain and associate 
with the claims file complete copies of 
all work performance evaluations from 
the Veteran's personnel file at the 
University of Kentucky.  All attempts 
to obtain the records must be 
documented in the claims file.  If VA 
is unsuccessful in obtaining the 
records, the Veteran and his 
representative, if any, must be 
notified in writing pursuant to 
38 C.F.R. § 3.159(e).

3.  Arrange for the Veteran to undergo 
an appropriate VA examination to 
determine the current severity of his 
anxiety disorder.  The claims file 
shall be annotated to reflect that the 
Veteran was notified in advance of the 
location, date, and time of the 
examination.  The claims file shall be 
made available to and reviewed by the 
examiner, and the examiner shall note 
such review in an examination report.  
All indicated diagnostic studies deemed 
necessary shall be performed, and all 
findings should be reported in detail.  
The examiner shall comment on the 
Veteran's reports regarding 
symptomatology and describe the 
evidence of all symptomatology.  The 
rationale for all opinions expressed 
shall be provided in a legible 
examination report.

4.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of the remand.

5.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative, if any, should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


